Citation Nr: 9932140	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for cystocele repair 
with urinary retention secondary to service-connected status-
post total hysterectomy with bilateral salpingo-oophorectomy 
and appendectomy.

2.  Entitlement to an increased rating for post-operative 
thoracic outlet syndrome with removal of the left first rib, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to 
May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
RO that denied a claim of entitlement to secondary service 
connection for cystocele repair with urinary retention and a 
claim for an increased rating for post-operative thoracic 
outlet syndrome with removal of the left first rib.

In a written statement of April 1996, the veteran canceled 
her request for a hearing at the RO.  A hearing before a 
member of the Board was scheduled in July 1997, but she 
failed to appear.  In a report of contact, dated in 
August 1999, it was noted that the veteran no longer wanted a 
hearing before a member of the Board.  She also raised the 
issue of a temporary total evaluation (100 percent) based on 
a period of hospitalization from March 19, to June 21, 1999.  
This issue has not yet been addressed by the RO and is 
referred for appropriate action.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran's cystocele repair or problem with urinary 
retention has been caused or made worse by service-connected 
disability.

2.  The veteran's service-connected thoracic outlet syndrome 
is primarily manifested by subjective complaints of the left 
little and ring fingers crossing over; the veteran has had 
the left first rib removed.


CONCLUSIONS OF LAW

1.  The claim of secondary service connection for cystocele 
repair with urinary retention is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).

2.  An increased rating for neurologic manifestations of 
post-operative thoracic outlet syndrome is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.124a, Diagnostic Code 8516 (1999).

3.  A separate (10 percent) rating for removal of the left 
first rib is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cystocele Repair with Urinary Retention

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310 specifically allow for a grant of service 
connection where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by already service-
connected disability.  38 C.F.R. § 3.310 (1999).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) has indicated that, when aggravation of a 
veteran's non-service connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  For a claim of service connection on a 
secondary basis to be well grounded, competent medical 
evidence showing a causal relationship or aggravation must be 
presented.  See Jones v. Brown, 7 Vet. App. 134 (1994).

The veteran contends that service connection is warranted for 
her cystocele repair and problems with urinary retention on a 
secondary basis because such disorders were proximately 
caused by her service-connected status-post total 
hysterectomy with bilateral salpingo-oophorectomy and 
appendectomy.  (Service connection for status-post total 
hysterectomy with bilateral salpingo-oophorectomy and 
appendectomy has been established since May 1986.)  
Specifically, she claims that her hysterectomy caused her to 
have to undergo a cystocele repair, which in turn caused 
problems with urinary retention.

Based on a review of the evidence, the Board finds that the 
veteran's claim of secondary service connection for cystocele 
repair with urinary retention is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310.  Service 
medical records show that, in August 1984, the veteran 
underwent exploratory laparotomy, total abdominal 
hysterectomy, bilateral salpingo-oophorectomy, and an 
appendectomy.  Findings at the time of surgery included 
adhesions involving the left wall to bowel, evidence of prior 
tubal ligation, and a 10 to 12-week size uterus with a 
hemorrhagic cyst on the left ovary.  Post-service VA 
operation reports show that, in November 1994, the veteran 
underwent a Raz four corner cystocele repair with bladder 
regional suspension, and suprapubic cystostomy.  It was noted 
that she had been treated for complaints of difficulty 
voiding and a sensation of pressure in the vagina when she 
attempted to void.  Pre- and post-operative diagnosis was 
moderate cystocele.  A November 1994 VA summary indicates 
that, prior to undergoing the cystocele repair, the veteran 
had not given any history of a urinary tract infection or 
urinary incontinence except for some very rare stress-type 
incontinence with heavy activity.  It was noted that her 
prior hysterectomy had been complicated by post-operative 
bleeding.  Upon follow-up in December 1994, it was noted that 
she was unable to void large volumes, and was dependent on 
tube drainage.  The impression was that the veteran was doing 
fine.  

While the record shows that the veteran had a cystocele 
repair in November 1994 and contains evidence that she 
suffers from current problems with urinary retention, there 
is no competent medical evidence to show that either the 
cystocele repair or problem with urinary retention is 
proximately due to or the result of the service-connected 
hysterectomy, or is in any way made worse by the service-
connected disability.  Indeed, the only competent medical 
evidence of record that directly addresses the possibility of 
secondary service connection is a November 1995 VA 
examination report, which indicates that the veteran's 
cystocele repair was not related to the service-connected 
disability.  The physician noted that, upon a review of the 
chart, the veteran had complained of difficulty voiding and 
had undergone cystometric studies that showed negative 
Marshall test and unremarkable cystourethroscopy except for a 
moderate cystocele.  The veteran's Raz four corner cystocele 
repair and bladder neck suspension in November 1994 was 
noted.  It was further noted that evidently, since that time, 
the veteran had had continued difficulty voiding and, per the 
veteran's history, had to stand in order to void.  Based on a 
review of the chart, the physician concluded that it did not 
appear that the veteran's cystocele was related to the 
conditions that required the hysterectomy.  The physician did 
note that the veteran appeared to have significant disability 
from the current urinary condition which appeared to be worse 
since the surgery.  There is no indication that the 
physician, or any other physician of record, found a link 
between the cystocele repair or urinary retention and 
service-connected disability.

In short, absent the presentation of competent medical 
evidence which tends to provide some link between service-
connected disability and the onset or worsening of a 
cystocele repair with urinary retention, the veteran's claim 
of secondary service connection may not be considered well 
grounded.  Jones, supra.  The Board has considered the 
veteran's statements regarding her cystocele repair and 
urinary retention problems.  Nevertheless, while the veteran 
is competent to provide information regarding the symptoms 
she currently experiences and has experienced since her 
separation from military service, there is no indication that 
she is competent to comment upon the etiology of the 
cystocele repair or upon any effect of service-connected 
disability.  The veteran's own opinion regarding a 
relationship with service-connected disability does not 
suffice.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95.  

The Board has also considered that certain VA medical 
evidence, dated from March to August 1999, was received by 
the RO after the last supplemental statement of the case 
(SSOC) was issued in July 1997.  This evidence was apparently 
requested by the RO in August 1999 for additional service 
connection claims not presently before the Board.  
Nevertheless, the veteran has not submitted a waiver of RO 
consideration of that evidence.  See, e.g., 38 C.F.R. § 
20.1304(c) (1999).  However, in such circumstances, a SSOC is 
only required where the evidence in question is 
"pertinent."  38 C.F.R. §§ 19.31, 20.1304(c) (1999).  Here, 
the Board finds that the evidence received after July 1997 is 
either cumulative of evidence previously submitted, or is not 
relevant to the veteran's secondary service connection claim.  
Although it shows that the veteran continues to be treated 
for urinary problems and mentions various diagnoses, 
including urinary retention, it does not address the etiology 
of the veteran's cystocele repair or problems with urinary 
retention.  Therefore, the evidence is not pertinent to the 
instant appeal.  Accordingly, further action with respect to 
this evidence is not necessary.  

Thoracic Outlet Syndrome

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  38 C.F.R. § 4.27 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's post-operative thoracic outlet syndrome is 
currently rated as 10 percent disabling as a disease of the 
peripheral nerves under 38 C.F.R. § 4.124a, Diagnostic Code 
8516.  See 38 C.F.R. § 4.20 (1999).  Under the criteria for 
Diagnostic Code 8516, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the ulnar nerve (minor 
side).  38 C.F.R. § 4.124a, Diagnostic Code 8516.  A 
20 percent evaluation is warranted for moderate incomplete 
paralysis.  Id.  A 30 percent evaluation is warranted for 
severe incomplete paralysis.  Id.  A 50 percent evaluation 
requires complete paralysis; the "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of the wrist is weakened.  Id.  No higher 
schedular rating than 50 percent is provided for impairment 
of the minor extremity.  Id.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When injury or disease of 
a peripheral nerve results in wholly sensory impairment, the 
evaluation will be for mild, or at most moderate, incomplete 
paralysis of that nerve.  38 C.F.R. § 4.124a, Codes 8510 
through 8530.

A review of the record establishes that the veteran was seen 
for complaints of numbness in the left hand and fingers in 
service, which, at one point, was suspected to be thoracic 
outlet syndrome.  A post-service VA hospital summary shows 
that, in April 1988, the veteran presented with a long 
history of left arm pain.  It was felt that she had had 
thoracic outlet syndrome.  A left first rib resection and 
removal of a left dorsal wrist ganglion were performed 
without problems.  Her post-operative course was uneventful.  
There were no motor or neurologic deficits following surgery.  
The numbness that the veteran had experienced in her left 
hand resolved immediately following the surgery.  The 
diagnoses included left thoracic outlet syndrome.  By rating 
action in July 1988, service connection was granted for post-
operative thoracic outlet syndrome with removal of the left 
first rib.

Correspondence from a private physician, dated in September 
1994, indicates that the veteran was seen for neurologic 
evaluation of her left thoracic outlet syndrome.  The veteran 
reported that, recently, if she turned her head she would 
develop pain, tingling, and numbness over the lateral aspect 
of her left arm and forearm radiating down into the 4th and 
5th digits.  She also reported that she would develop some 
spasms in that hand.  These bouts lasted about one to three 
minutes.  Electromyogram study was normal and showed no 
evidence of a thoracic outlet syndrome.  Physical examination 
revealed that the veteran's symptoms could be reproduced by 
holding her left arm up and turning her head to the right, 
which produced the spasms in the left 4th and 5th digits.  The 
physician opined that the veteran may well have a thoracic 
outlet syndrome; however, the physician suspected that the 
problem was primarily vascular rather than neurologic.

A July 1995 VA examination report reflects that physical 
examination revealed that the veteran had mild weakness of 
the left hand grip, but that the examiner did not detect any 
other focal weakness.  Sensory examination was normal.  There 
appeared to be a tendency for the left little finger to 
override the ring finger.  Status-post left thoracic outlet 
surgery with dysesthesia and dystonia was diagnosed.  The 
examiner opined that, although there was no detection of 
weakness, numbness, or reflex changes on examination, the 
veteran appeared to have some dysesthesia occurring 
episodically involving the left upper extremity.  It was 
noted that the veteran was troubled by a tendency for the 
left little finger to override the ring finger.  The examiner 
noted that this appeared to be from some form of dystonia.

Private treatment reports show that, in July 1997, physical 
examination revealed that the veteran had prominent dystonia 
of the left 5th finger, which did cross underneath the left 
4th finger.  The finger could easily be straightened out and 
there was no other dystonia present in the arm.  In April 
1997, neurologic examination was essentially normal.  In 
May 1998, a history of thoracic outlet syndrome was noted.  
Good peripheral pulses in the extremities were noted.  In 
September 1998, the impressions included questionable 
thoracic outlet syndrome.

A July 1999 VA peripheral nerves examination report reflects 
that the veteran's main complaint involved low back pain.  
The veteran denied focal weakness of the upper extremities.  
She reported that, when her thoracic outlet syndrome acted 
up, her fingers tended to cross on the left side.  The 
remainder of her neurologic inquiry was negative.  Neurologic 
examination revealed that strength was normal in all four 
extremities.  Reflexes were hypoactive.  Plantar responses 
were flexor.  Cerebellar functions were within normal limits.  
The impressions included status-post left thoracic outlet 
syndrome surgery.  The examiner noted the veteran's left 
thoracic outlet syndrome surgery, and indicated that she had 
a scar just medial to the left scapula about 8 cm.  The 
examiner opined that the original thoracic outlet syndrome 
surgery was not connected with the veteran's present 
symptoms.  It was further noted that, on clinical 
examination, the veteran did not have weakness, numbness, or 
reflex changes attributable to thoracic outlet syndrome.  It 
was noted that the veteran did have pain in the joints.  

The Board finds that the veteran's service-connected post-
operative thoracic outlet syndrome warrants no more than 10 
percent as assigned by the RO under Diagnostic Code 8516.  
The medical evidence reveals that the veteran is right 
handed.  As such, she is rated for a disability of the minor 
extremity.  Despite the veteran's contentions to the 
contrary, a review of the record indicates that an increased 
rating is not warranted under Code 8516 because the recent 
medical evidence does not show that the veteran has 
"moderate" incomplete paralysis.  The most recent findings 
on examination strongly suggest that the veteran does not 
have any current symptoms related to her service-connected 
thoracic outlet syndrome other than her left little and ring 
fingers tending to cross over.  The examiner opined that the 
veteran did not have weakness, numbness, or reflex changes 
attributable to thoracic outlet syndrome, and that the 
veteran's original thoracic outlet syndrome surgery was not 
connected to the veteran's present symptoms.  Nevertheless, 
even with consideration of previous symptoms which were 
thought to be due to thoracic outlet syndrome, the veteran 
did not experience more than mildly disabling problems with 
dysesthesia, dystonia, etc.  The Board notes the veteran's 
complaints of pain, but finds that these complaints are not 
shown to produce greater limitations than contemplated by the 
10 percent rating, especially given the absence of any 
weakness attributable to thoracic outlet syndrome.  
Diagnostic Code 8516.  Consequently, the Board finds that the 
preponderance of the evidence is against the assignment of a 
greater rating under these criteria.  

As for scarring associated with the post-operative thoracic 
outlet syndrome with removal of left first rib, there is no 
indication that any service-connected scar exists which 
causes functional impairment, or which is both tender and 
painful, or which is poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118 (1999).  A scar was noted on 
VA examination in July 1999; however, any surgical scar, if 
currently extant, was not identifiable as both tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  Therefore, no basis exists for 
assigning a separate rating on account of the post-operative 
scarring.  

Although an increased rating is not warranted under the 
criteria for evaluating neurologic impairment, the Board 
notes that the veteran has had the left first rib removed as 
treatment for the thoracic outlet syndrome.  When, as here, 
one rib is removed, a 10 percent rating is assignable under 
38 C.F.R. § 4.71a, Diagnostic Code 5297.  Under these 
criteria, a higher rating may not be assigned unless more 
than one rib is removed.  Diagnostic Code 5297.  
Consequently, the Board finds that a 10 percent rating is 
warranted for removal of the left first rib separate from the 
10 percent assigned under Diagnostic Code 8516, but no more.  

The rating for rib removal is not to be applied with ratings 
for purulent pleurisy, lobectomy, pneumonectomy or injuries 
of the pleural cavity, Diagnostic Code 5297; however, there 
is no prohibition against assigning a rating for rib removal 
separate from a rating for thoracic outlet syndrome.  Id.  
The Board specifically finds that the criteria for rating rib 
removal do not overlap or intersect those for assigning a 
rating under Diagnostic Code 8516, as discussed above.  
Consequently, the separate (10 percent) rating is warranted.  


ORDER

Secondary service connection for cystocele repair with 
urinary retention is denied.

An increased rating for post-operative thoracic outlet 
syndrome as rated under Diagnostic Code 8516 is denied.

A 10 percent rating for removal of the left first rib 
separate from the rating under Diagnostic Code 8516 is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

